Order entered April 15, 2015




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-14-01188-CV

               HENRY S. MILLER COMMERIAL COMPANY, Appellant

                                              V.

                NEWSON, TERRY & NEWSOM, LLP, ET AL., Appellees

                      On Appeal from the 101st Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 09-1306

                                          ORDER
       We GRANT the parties’ April 13, 2015 joint motion to extend mediation and briefing

deadlines. The mediation deadline is extended to MAY 26, 2015. The parties shall file their

respective appellees’ and cross-appellee’s briefs by JUNE 12, 2015.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE